205 F.2d 679
ISBRANDTSEN COMPANY, Inc., as demise charterer of the S.S.John Miller on behalf of itself and all otherparties in interest, Libellant-Appellee,v.FEDERAL INSURANCE COMPANY, United States Fire InsuranceCompany, St. Paul Fire& Marine Insurance Company, HomeInsurance Company, Queen Insurance Company of America,Firemen's Insurance Company, Insurance Company of NorthAmerica, Globe& Rutgers Insurance Company, Firemen's FundInsurance Company, Hartford Fire Insurance Company, AetnaInsurance Company and Centennial Insurance Company,Respondents-Appellants.THE JOHN MILLER.
No. 244, Docket 22644.
United States Court of Appeals Second Circuit.
Argued May 5, 1953.Decided June 1, 1953.

Bigham, Englar, Jones & Houston, New York City, Henry N. Longley and F. Herbert Prem, New York City, of counsel, for appellants.
Lord, Day & Lord, New York City, James S. Hemingway and John W. Castles III, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and L. HAND and AUGUSTUS N. HAND, Circuit judges.
PER CURIAM.


1
Decree affirmed on opinion below.  113 F.Supp. 357.